MEMORANDUM **
Felix Contreras, his wife, Maria Contreras, and two of their children petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider its order upholding an immigration judge’s decision denying their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reconsider as untimely because it was filed 45 days after the BIA issued its final order of removal. See 8 C.F.R. § 1003.2(b)(2) (requiring that motions for reconsideration be filed within 30 days of the BIA’s final decision).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.